Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 22, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145193 & (21)(22)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 145193
                                                                     COA: 306507
                                                                     Wayne CC: 07-021351-FC
  ANGELO LAMONT WISE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 2, 2012 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to
  remand and motion for appointment of counsel are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 22, 2012                    _________________________________________
         h1015                                                                  Clerk